UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04474 Name of Registrant: Vanguard California Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30th Date of reporting period: August 31, 2013 Item 1: Schedule of Investments Vanguard California Tax-Exempt Money Market Fund Schedule of Investments As of August 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.1%) California (100.1%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Branson School) VRDO 0.060% 9/6/13 LOC 6,750 6,750 ABAG Finance Authority for Nonprofit Corps. California Revenue (Institute for Defense Analyses) VRDO 0.040% 9/6/13 LOC 11,945 11,945 ABAG Finance Authority for Nonprofit Corps. California Revenue (Lakeside Village Apartments) VRDO 0.040% 9/6/13 LOC 55,000 55,000 ABAG Finance Authority for Nonprofit Corps. California Revenue (Marin Country Day School) VRDO 0.040% 9/6/13 LOC 22,175 22,175 ABAG Finance Authority for Nonprofit Corps. California Revenue (Public Policy Institute) VRDO 0.060% 9/6/13 LOC 12,705 12,705 Anaheim CA Housing Finance Agency Home Mortgage Revenue VRDO 0.080% 9/6/13 LOC 5,485 5,485 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.060% 9/6/13 9,865 9,865 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.070% 9/6/13 21,140 21,140 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.090% 9/6/13 5,000 5,000 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) VRDO 0.050% 9/6/13 LOC 10,000 10,000 Berkeley CA TRAN 1.000% 7/10/14 12,500 12,585 Beverly Hills CA Public Financing Authority Lease Revenue 3.000% 6/1/14 2,500 2,552 California Community College Financing Authority TRAN 2.000% 12/31/13 30,000 30,177 California Community College Financing Authority TRAN 2.000% 12/31/13 14,000 14,081 California Community College Financing Authority TRAN 2.000% 12/31/13 7,500 7,542 1 California Department of Water Resources Water System Revenue (Central Valley Project) TOB VRDO 0.060% 9/6/13 4,100 4,100 California Educational Facilities Authority Revenue (California Institute of Technology) VRDO 0.030% 9/6/13 55,800 55,800 1 California Educational Facilities Authority Revenue (Stanford Hospital) TOB VRDO 0.060% 9/6/13 14,000 14,000 California Educational Facilities Authority Revenue (Stanford University) CP 0.100% 10/22/13 11,175 11,175 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.060% 9/6/13 4,440 4,440 1 California Educational Facilities Authority Revenue (Stanford University) TOB VRDO 0.090% 9/6/13 3,000 3,000 1 California Educational Facilities Authority Revenue (University of Southern California) TOB PUT 0.180% 11/7/13 15,030 15,030 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.060% 9/6/13 14,800 14,800 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.070% 9/6/13 4,135 4,135 California GO 5.000% 11/1/13 (Prere.) 5,000 5,040 California GO 5.125% 2/1/14 (Prere.) 15,000 15,309 California GO 5.250% 4/1/14 (Prere.) 6,000 6,177 California GO 5.500% 4/1/14 (Prere.) 2,900 2,989 California GO 5.250% 6/1/14 (Prere.) 4,800 4,980 California GO VRDO 0.040% 9/3/13 LOC 23,925 23,925 California GO VRDO 0.040% 9/6/13 LOC 19,400 19,400 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) VRDO 0.040% 9/6/13 LOC 6,725 6,725 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) VRDO 0.060% 9/6/13 LOC 5,100 5,100 California Health Facilities Financing Authority Revenue (Children's Hospital of Orange County) VRDO 0.060% 9/6/13 LOC 13,900 13,900 1,2 California Health Facilities Financing Authority Revenue (Kaiser Foundation Hospitals) TOB PUT 0.100% 9/3/13 LOC 35,000 35,000 California Health Facilities Financing Authority Revenue (Memorial Health Services) VRDO 0.060% 9/6/13 60,500 60,500 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.030% 9/6/13 LOC 10,820 10,820 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.030% 9/6/13 LOC 12,020 12,020 California Health Facilities Financing Authority Revenue (Scripps Health) VRDO 0.050% 9/6/13 LOC 8,000 8,000 1 California Health Facilities Financing Authority Revenue (St. Joseph Health System) TOB VRDO 0.060% 9/6/13 15,000 15,000 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.060% 9/6/13 (13) 12,210 12,210 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.060% 9/6/13 6,700 6,700 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.070% 9/6/13 23,400 23,400 California Housing Finance Agency Home Mortgage Revenue VRDO 0.050% 9/6/13 LOC 21,600 21,600 California Housing Finance Agency Home Mortgage Revenue VRDO 0.050% 9/6/13 LOC 26,605 26,605 California Housing Finance Agency Home Mortgage Revenue VRDO 0.060% 9/6/13 LOC 8,200 8,200 California Infrastructure & Economic Development Bank Revenue (Academy of Motion Picture Arts & Sciences Obligated Group) VRDO 0.050% 9/6/13 LOC 35,000 35,000 California Infrastructure & Economic Development Bank Revenue (Academy of Sciences) VRDO 0.030% 9/3/13 LOC 10,325 10,325 California Infrastructure & Economic Development Bank Revenue (American National Red Cross) VRDO 0.050% 9/6/13 LOC 13,470 13,470 1 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.060% 9/3/13 (ETM) 81,565 81,565 California Infrastructure & Economic Development Bank Revenue (Buck Institute for Age Research) VRDO 0.060% 9/6/13 LOC 23,300 23,300 California Infrastructure & Economic Development Bank Revenue (Clean Water Revolving Fund) 3.000% 10/1/13 13,000 13,030 California Municipal Finance Authority Recovery Zone Revenue (Chevron USA) VRDO 0.040% 9/3/13 11,340 11,340 California Municipal Finance Authority Revenue (Notre Dame High School, San Jose) VRDO 0.090% 9/6/13 LOC 5,125 5,125 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) VRDO 0.050% 9/3/13 LOC 16,950 16,950 California Public Works Board Lease Revenue (Department of Mental Health) 5.000% 6/1/14 (Prere.) 3,000 3,107 California Public Works Board Lease Revenue (Department of Mental Health) 5.125% 6/1/14 (Prere.) 5,000 5,183 California Public Works Board Lease Revenue (Department of Mental Health) 5.500% 6/1/14 (Prere.) 1,000 1,039 California Public Works Board Lease Revenue (Department of Mental Health) 5.500% 6/1/14 (Prere.) 9,980 10,373 California Public Works Board Lease Revenue (Department of Mental Health) 5.500% 6/1/14 (Prere.) 2,000 2,079 California RAN 2.000% 5/28/14 36,000 36,474 California RAN 2.000% 6/23/14 62,000 62,885 California School Cash Reserve Program Authority Pool TRAN 2.000% 10/1/13 10,000 10,015 California School Cash Reserve Program Authority Pool TRAN 2.000% 10/1/13 21,190 21,221 California School Cash Reserve Program Authority Pool TRAN 2.000% 12/31/13 2,500 2,515 California School Cash Reserve Program Authority Pool TRAN 2.000% 6/2/14 5,300 5,371 California School Cash Reserve Program Authority Pool TRAN 2.000% 6/2/14 7,650 7,753 California School Cash Reserve Program Authority Pool TRAN 2.000% 6/2/14 5,600 5,675 California Statewide Communities Development Authority Gas Supply Revenue VRDO 0.060% 9/6/13 125,230 125,230 California Statewide Communities Development Authority Multifamily Housing Revenue (Canyon Springs Apartments Project) VRDO 0.090% 9/6/13 LOC 10,105 10,105 California Statewide Communities Development Authority Multifamily Housing Revenue (Ridgeway Apartments) VRDO 0.040% 9/6/13 LOC 8,505 8,505 California Statewide Communities Development Authority Multifamily Housing Revenue (Village Green Apartments) VRDO 0.050% 9/6/13 LOC 5,800 5,800 California Statewide Communities Development Authority Revenue (Community Hospital of the Monterey Peninsula) VRDO 0.060% 9/6/13 LOC 9,150 9,150 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.040% 9/6/13 31,500 31,500 California Statewide Communities Development Authority Revenue (Kaiser Permanente) VRDO 0.040% 9/6/13 80,050 80,050 California Statewide Communities Development Authority Revenue (Rady Children's Hospital - San Diego) VRDO 0.050% 9/6/13 LOC 24,800 24,800 California Statewide Communities Development Authority Revenue (Rady Children's Hospital - San Diego) VRDO 0.050% 9/6/13 LOC 25,000 25,000 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.060% 9/6/13 39,313 39,313 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.090% 9/6/13 1,690 1,690 1 California Statewide Communities Development Authority Revenue (Trinity Health) TOB VRDO 0.060% 9/6/13 2,175 2,175 California Statewide Communities Development Authority Revenue (University of San Diego) VRDO 0.060% 9/6/13 LOC 23,280 23,280 1 Cerritos CA Community College District GO TOB VRDO 0.080% 9/6/13 7,845 7,845 Chula Vista CA Multifamily Housing Revenue (Teresina Apartments) VRDO 0.040% 9/6/13 LOC 18,970 18,970 Contra Costa CA Municipal Water District Revenue (Extendible) CP 0.160% 3/2/14 15,000 15,000 1 Desert CA Community College District GO TOB VRDO 0.060% 9/6/13 22,000 22,000 Desert Sands CA Unified School District GO 5.000% 6/1/14 (Prere.) 4,290 4,443 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.160% 9/6/13 15,000 15,000 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.170% 3/3/14 20,800 20,800 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.170% 3/9/14 12,200 12,200 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.160% 3/16/14 13,500 13,500 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.140% 4/6/14 5,000 5,000 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.130% 5/2/14 26,000 26,000 2 East Bay CA Municipal Utility District Water System Revenue PUT 0.060% 12/3/13 11,000 11,000 2 East Bay CA Municipal Utility District Water System Revenue PUT 0.060% 2/28/14 13,000 13,000 1 East Bay CA Municipal Utility District Water System Revenue TOB VRDO 0.060% 9/6/13 9,260 9,260 1 Eastern California Municipal Water District Water & Sewer COP TOB VRDO 0.070% 9/6/13 1,590 1,590 Eastern California Municipal Water District Water & Sewer Revenue VRDO 0.030% 9/6/13 16,400 16,400 2 Eastern Municipal Water District CA Water & Sewer Revenue PUT 0.080% 12/20/13 8,300 8,300 Escondido CA Community Development (Escondido Promenade Project) COP VRDO 0.070% 9/6/13 LOC 9,400 9,400 Escondido CA Community Development Multifamily Revenue (Heritage Park Apartments) VRDO 0.080% 9/6/13 LOC 4,250 4,250 Freemont CA Union High School District TRAN 1.000% 6/30/14 7,000 7,047 Fremont CA COP VRDO 0.040% 9/6/13 LOC 25,190 25,190 Fremont CA COP VRDO 0.040% 9/6/13 LOC 8,565 8,565 Fremont CA COP VRDO 0.050% 9/6/13 LOC 5,000 5,000 Fresno County CA TRAN 1.250% 6/30/14 50,000 50,441 Garden Grove CA Housing Authority Multifamily Housing Revenue (Valley View Senior Villas Project) VRDO 0.060% 9/6/13 LOC 9,100 9,100 Irvine CA Assessment District No. 89-10 Improvement Revenue (Northwest Irvine) VRDO 0.040% 9/3/13 LOC 2,759 2,759 Irvine CA Assessment District No. 97-17 Improvement Revenue VRDO 0.040% 9/3/13 LOC 23,254 23,254 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue VRDO 0.040% 9/3/13 LOC 8,292 8,292 Irvine CA Public Facilities & Infrastructure Authority Assessment Revenue VRDO 0.040% 9/3/13 LOC 19,657 19,657 2 Irvine CA Ranch Water District Revenue PUT 0.060% 3/4/14 8,520 8,520 2 Irvine CA Ranch Water District Revenue PUT 0.060% 3/4/14 8,570 8,570 Irvine CA Ranch Water District Revenue VRDO 0.040% 9/6/13 LOC 18,455 18,455 Irvine CA Reassessment District No. 85-7A Improvement Revenue VRDO 0.040% 9/3/13 LOC 26,448 26,448 Livermore CA COP VRDO 0.050% 9/6/13 LOC 13,515 13,515 Livermore CA Redevelopment Agency Multi- Family Housing Revenue (Richards Manor) VRDO 0.080% 9/6/13 LOC 4,770 4,770 1 Long Beach CA Harbor Revenue TOB PUT 0.370% 11/20/13 15,690 15,690 1 Los Angeles CA Community College District GO TOB VRDO 0.060% 9/6/13 3,500 3,500 1 Los Angeles CA Community College District GO TOB VRDO 0.060% 9/6/13 15,940 15,940 Los Angeles CA Community Redevelopment Agency Multifamily Housing Revenue (Academy Village Apartments) VRDO 0.040% 9/6/13 LOC 11,300 11,300 Los Angeles CA Community Redevelopment Agency Multifamily Housing Revenue (Hollywood & Vine Apartments) VRDO 0.050% 9/6/13 LOC 19,200 19,200 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.060% 9/6/13 5,850 5,850 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.060% 9/6/13 6,400 6,400 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.070% 9/6/13 5,000 5,000 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.110% 9/6/13 7,975 7,975 1 Los Angeles CA Department of Airports International Airport Revenue TOB VRDO 0.110% 9/6/13 18,880 18,880 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/14 2,500 2,600 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.070% 9/6/13 7,495 7,495 Los Angeles CA Department of Water & Power Revenue VRDO 0.030% 9/3/13 4,300 4,300 Los Angeles CA Department of Water & Power Revenue VRDO 0.030% 9/6/13 21,175 21,175 Los Angeles CA Department of Water & Power Revenue VRDO 0.050% 9/6/13 14,900 14,900 Los Angeles CA Department of Water & Power Revenue VRDO 0.050% 9/6/13 8,650 8,650 Los Angeles CA Department of Water & Power Revenue VRDO 0.050% 9/6/13 7,300 7,300 Los Angeles CA Department of Water & Power Revenue VRDO 0.050% 9/6/13 43,900 43,900 Los Angeles CA Harbor Department Revenue CP 0.150% 9/10/13 20,000 20,000 Los Angeles CA Harbor Department Revenue CP 0.140% 11/20/13 25,000 25,000 1 Los Angeles CA Harbor Department Revenue TOB VRDO 0.070% 9/6/13 2,680 2,680 Los Angeles CA Multifamily Housing Revenue (Beverly Park Apartments) VRDO 0.070% 9/6/13 LOC 15,500 15,500 Los Angeles CA Multifamily Housing Revenue (Fountain Park Project) VRDO 0.040% 9/6/13 LOC 40,000 40,000 Los Angeles CA Multifamily Housing Revenue (Queen Portfolio Apartments Project) VRDO 0.070% 9/6/13 LOC 6,595 6,595 Los Angeles CA Multifamily Housing Revenue (San Regis Project) VRDO 0.080% 9/6/13 LOC 23,600 23,600 Los Angeles CA TRAN 2.000% 2/27/14 40,000 40,357 Los Angeles CA TRAN 2.000% 5/1/14 40,000 40,485 Los Angeles CA TRAN 2.000% 6/26/14 20,000 20,297 Los Angeles CA Unified School District GO TOB VRDO 0.060% 9/3/13 32,890 32,890 1 Los Angeles CA Unified School District GO TOB VRDO 0.070% 9/6/13 6,660 6,660 1 Los Angeles CA Unified School District GO TOB VRDO 0.070% 9/6/13 9,995 9,995 1 Los Angeles CA Unified School District GO TOB VRDO 0.070% 9/6/13 9,105 9,105 1 Los Angeles CA Wastewater System Revenue TOB VRDO 0.070% 9/6/13 7,500 7,500 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 2.000% 7/1/14 11,070 11,235 1 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue TOB VRDO 0.050% 9/6/13 LOC 29,600 29,600 Los Angeles County CA Multifamily Housing Revenue (Valencia Village Project) VRDO 0.050% 9/6/13 6,325 6,325 Los Angeles County CA Schools Pooled Financing Program TRAN 2.000% 9/30/13 3,000 3,004 Los Angeles County CA Schools Pooled Financing Program TRAN 2.000% 11/29/13 1,500 1,506 Los Angeles County CA Schools Pooled Financing Program TRAN 2.000% 12/31/13 3,500 3,520 Los Angeles County CA Schools Pooled Financing Program TRAN 2.000% 1/31/14 5,000 5,037 Los Angeles County CA TRAN 2.000% 2/28/14 50,000 50,450 Los Angeles County CA TRAN 2.000% 6/30/14 12,500 12,688 1 Los Angeles County CA Unified School District GO TOB VRDO 0.070% 9/6/13 5,000 5,000 Manteca CA Redevelopment Agency Tax Allocation Revenue VRDO 0.050% 9/3/13 LOC 13,050 13,050 Metropolitan Water District of Southern California Revenue 5.000% 10/1/13 (Prere.) 15,490 15,550 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.070% 9/6/13 5,000 5,000 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.070% 9/6/13 6,435 6,435 Metropolitan Water District of Southern California Revenue VRDO 0.040% 9/6/13 21,515 21,515 Metropolitan Water District of Southern California Revenue VRDO 0.050% 9/6/13 27,900 27,900 Mission Viejo CA Community Development Financing Authority Revenue (Mission Viejo Mall Improvement)VRDO 0.050% 9/6/13 LOC 21,800 21,800 Mount Diablo CA Unified School District GO 5.000% 6/1/14 (Prere.) 12,000 12,545 1 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) TOB VRDO 0.090% 9/6/13 7,200 7,200 1 Nuveen California Dividend Advantage Municipal Fund 2 VRDP VRDO 0.160% 9/6/13 LOC 25,000 25,000 1 Nuveen California Investment Quality Municipal Fund VRDP VRDO 0.140% 9/6/13 LOC 18,000 18,000 1 Nuveen California Performance Plus Municipal Fund VRDP VRDO 0.140% 9/6/13 LOC 15,000 15,000 1 Nuveen California Quality Income Municipal Fund VRDP VRDO 0.140% 9/6/13 LOC 26,000 26,000 Nuveen Insured California AMT-Free Municipal Income Fund VRDP VRDO 0.130% 9/6/13 LOC 32,000 32,000 Orange County CA Apartment Development Revenue VRDO 0.030% 9/6/13 LOC 41,300 41,300 Orange County CA Apartment Development Revenue VRDO 0.060% 9/6/13 LOC 9,550 9,550 Orange County CA Water District COP VRDO 0.050% 9/6/13 8,600 8,600 1 Orange County CA Water District Revenue TOB VRDO 0.100% 9/6/13 9,000 9,000 Otay CA Water District (Capital Project) COP VRDO 0.060% 9/6/13 LOC 7,710 7,710 1 Peralta CA Community College District Revenue TOB VRDO 0.060% 9/6/13 19,645 19,645 1 Riverside CA Electric Revenue TOB VRDO 0.060% 9/3/13 5,400 5,400 Riverside County CA Industrial Development Authority Empowerment Zone Facility Revenue (Guy Evans Inc. Project) VRDO 0.060% 9/6/13 LOC 4,925 4,925 Riverside County CA Public Facility Project COP VRDO 0.060% 9/6/13 LOC 7,500 7,500 Riverside County CA Teeter Notes 2.000% 10/16/13 40,000 40,086 Riverside County CA TRAN 2.000% 3/31/14 39,000 39,415 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.060% 9/6/13 6,930 6,930 Sacramento CA Municipal Utility District Revenue VRDO 0.040% 9/6/13 LOC 33,000 33,000 Sacramento County CA Multifamily Housing Revenue (River Pointe Apartments) VRDO 0.070% 9/6/13 LOC 10,200 10,200 Sacramento County CA Multifamily Housing Revenue (River Pointe Apartments) VRDO 0.070% 9/6/13 LOC 12,300 12,300 1 Sacramento County CA Sanitation Districts Financing Authority Revenue TOB VRDO 0.050% 9/6/13 LOC 7,550 7,550 1 San Bernadino Community College District (San Bernadino and Riverside Counties) TOB VRDO 0.070% 9/6/13 4,620 4,620 San Bernardino County CA TRAN 2.000% 6/30/14 26,700 27,101 1 San Diego CA Community College District GO TOB VRDO 0.060% 9/6/13 5,710 5,710 1 San Diego CA Community College District GO TOB VRDO 0.060% 9/6/13 5,000 5,000 1 San Diego CA Community College District GO TOB VRDO 0.080% 9/6/13 5,000 5,000 San Diego CA County TRAN 2.000% 4/30/14 3,515 3,556 San Diego CA County TRAN 2.000% 6/30/14 20,000 20,302 San Diego CA Housing Authority Multifamily Housing Revenue (Bay Vista Apartments Project) VRDO 0.050% 9/6/13 LOC 9,690 9,690 San Diego CA Housing Authority Multifamily Housing Revenue (Canyon Rim Apartments) VRDO 0.050% 9/6/13 LOC 32,440 32,440 1 San Diego CA Public Facilities Financing Authority Sewer Revenue TOB VRDO 0.060% 9/6/13 8,280 8,280 1 San Diego CA Public Facilities Financing Authority Water Revenue TOB VRDO 0.070% 9/6/13 7,495 7,495 1 San Diego CA Unified School District GO TOB PUT 0.180% 11/7/13 28,880 28,880 San Diego CA USD TRAN 2.000% 1/31/14 1,400 1,411 San Diego CA USD TRAN 2.000% 6/30/14 10,000 10,151 San Diego County CA Regional Transportation Commission Sales Tax Revenue VRDO 0.050% 9/6/13 8,925 8,925 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.070% 9/6/13 6,840 6,840 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.070% 9/6/13 9,500 9,500 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.070% 9/6/13 4,825 4,825 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.100% 9/6/13 9,800 9,800 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.100% 9/6/13 6,100 6,100 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.100% 9/6/13 6,500 6,500 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.070% 9/6/13 9,500 9,500 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.070% 9/6/13 6,300 6,300 1 San Francisco CA City & County COP TOB VRDO 0.090% 9/6/13 3,325 3,325 San Francisco CA City & County Finance Corp. Lease Revenue (Moscone Center Expansion) VRDO 0.050% 9/6/13 LOC 43,250 43,250 San Francisco CA City & County GO 4.000% 6/15/14 4,395 4,527 San Francisco CA City & County GO 4.000% 6/15/14 1,895 1,952 San Francisco CA City & County GO 4.000% 6/15/14 7,915 8,153 San Francisco CA City & County International Airport Revenue VRDO 0.050% 9/6/13 LOC 18,310 18,310 San Francisco CA City & County International Airport Revenue VRDO 0.050% 9/6/13 LOC 8,000 8,000 San Francisco CA City & County International Airport Revenue VRDO 0.050% 9/6/13 LOC 26,300 26,300 San Francisco CA City & County Public Utilities Commission Wastewater Revenue 1.000% 10/1/13 32,805 32,828 1 San Francisco CA City & County Public Utilities Commission Water Revenue TOB VRDO 0.070% 9/6/13 6,800 6,800 San Francisco CA City & County Redevelopment Agency Multifamily Housing Revenue (Third & Mission Streets) VRDO 0.050% 9/6/13 LOC 41,200 41,200 San Francisco CA City & County Unified School District TRAN 2.000% 8/14/14 20,000 20,346 San Jose CA Financing Authority Lease Revenue CP 0.120% 11/7/13 LOC 11,761 11,761 San Jose CA Financing Authority Lease Revenue CP 0.120% 11/7/13 LOC 11,761 11,761 San Jose CA Multifamily Housing Revenue (Cinnabar Commons) VRDO 0.050% 9/6/13 LOC 16,100 16,100 San Jose CA Multifamily Housing Revenue (Raintree Apartments) VRDO 0.080% 9/6/13 LOC 10,000 10,000 1 San Jose CA Unified School District Santa Clara County GO TOB VRDO 0.090% 9/6/13 7,310 7,310 1 San Mateo County CA Community College District GO TOB VRDO 0.060% 9/6/13 6,455 6,455 1 San Mateo County CA Community College District GO TOB VRDO 0.080% 9/6/13 4,315 4,315 Santa Barbara County CA TRAN 2.000% 6/30/14 13,850 14,058 1 Sequoia CA Unified School District GO TOB VRDO 0.090% 9/6/13 5,860 5,860 1 Sonoma County CA Junior College District GO TOB VRDO 0.060% 9/6/13 LOC 30,390 30,390 1 Sunnyvale CA Wastewater Revenue TOB PUT 0.180% 2/6/14 8,720 8,720 1 University of California Medical Centers Revenue TOB VRDO 0.070% 9/6/13 4,100 4,100 University of California Regents Medical Center PoPooled Revenue VRDO 0.060% 9/6/13 5,000 5,000 1 University of California Revenue TOB VRDO 0.060% 9/3/13 9,900 9,900 1 University of California Revenue TOB VRDO 0.060% 9/6/13 29,195 29,195 1 University of California Revenue TOB VRDO 0.070% 9/6/13 2,190 2,190 1 University of California Revenue TOB VRDO 0.070% 9/6/13 3,495 3,495 1 University of California Revenue TOB VRDO 0.070% 9/6/13 6,000 6,000 1 University of California Revenue TOB VRDO 0.070% 9/6/13 3,470 3,470 1 University of California Revenue TOB VRDO 0.070% 9/6/13 5,600 5,600 1 University of California Revenue TOB VRDO 0.070% 9/6/13 3,400 3,400 1 University of California Revenue TOB VRDO 0.070% 9/6/13 7,300 7,300 1 University of California Revenue TOB VRDO 0.090% 9/6/13 19,577 19,577 Western Municipal Water District Facilities Authority California Water Revenue VRDO 0.040% 9/6/13 LOC 19,275 19,275 Westlands CA Water District COP VRDO 0.030% 9/6/13 LOC 24,530 24,530 Total Tax-Exempt Municipal Bonds (Cost $3,822,885) Total Investments (100.1%) (Cost $3,822,885) Other Assets and Liabilities-Net (-0.1%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2013, the aggregate value of these securities was $946,510,000, representing 24.8% of net assets. 2 Adjustable-rate security. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note.
